Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Request for Continued Examination under 37 CFR 1.1141
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 20, 2022 has been entered. 
This action is a Non-Final action on the merits in response to the application filed on 11/30/2022.
Claims 1-4,8, 10 and 14 have been amended. Claims 1 – 20 are currently pending and have been examined in this application.
Response to Amendment
Applicant’s amendment has been considered. 

Response to Arguments
Applicant’s remarks have been considered.
Applicant argues, “As seen in the amended claims, the claims integrate into a practical application. For example, claim 1 recites "providing a forecast". “ (pg. 10)
	Examiner respectfully disagrees. Merely indicating that creating a dummy category and determining a difference provides for the forecasting without actually performing a forecast does not indicate a practical application.
	For example, the claims recite abstract concepts related to Mental Processes related to observation and evaluation.
The judicial exception is  not integrated into a practical application. The claims recite the additional elements of a processor, a database and a processing unit of a computer for performing the calculating a first forecast, calculating a forecast for each category, aggregating a second forecast, determining a difference between forecasts and creating a dummy category. These are generic computer elements performing generic computer functionality. For instance, the steps of calculating a forecast, aggregating forecasts and determining a difference between forecasts involves analyzing data and mathematical operations. The steps of creating a dummy category involves manipulation of a data within a database; however, nothing is done with the dummy category created in claim 1 (e.g. storing difference value or performing the final forecast). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.

Applicant argues, “ …the claim limitations add improvement to computer functionality which is evidence of “significantly more” as clarified in a recently decided case. See Enfish LLC…” (see pg. 11).
	In Enfish, the U.S. Court of Appeals for the Federal Circuit asked whether the focus of the claims is on the specific asserted improvement in computer capabilities (i.e., self-referential table for a computer database), or instead on a process that qualifies as an abstract idea for which computers were invoked merely as a tool.  To make the determination of whether these claims are directed to an improvement in existing computer technology, the court looked to the teachings of the specification.  Specifically, the court found the claims to be directed “to a specific improvement to the way computers operate, embodied in the self-referential table,” pointing to specific benefits of the claimed invention over conventional databases, “such as increased flexibility, faster search times, and smaller memory requirements.”  Enfish, No. 2015-1244 at *12, *15.
	Unlike Enfish, the instant application provides no support in the Specification or the claims for an improvement in a technology or a technical field. The claims recite generic computer components (e.g. a processor , database) for performing generic computer functions such as calculating and aggregating in forecasting. The computer is merely used as a tool to implement the claimed invention.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 of Application No 16/773,278 rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10,621,659. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the processes performed by the system and methods of the instant application would necessarily be performed by the systems and methods claimed in Application No 16/773,278 and  U.S. Patent No. 10,621,659.

Claim 1 instant application:
	A method for providing a forecast stored in storage medium, the method comprising: 
executing the method on a processor configured to: calculating a first forecast at a level that is higher than a lowest level in a first dimension in a database; 
calculating a forecast for each category within the lowest level of the first dimension; 
aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension; 
determining a difference between the first forecast and the second forecast; and 
creating a dummy category including a new category at the lowest level of the first dimension to generate the forecast.

Claim 2 instant application:
The method of claim 1, wherein the aggregating of the second forecast is performed across all categories at the lowest level of the first dimension based upon an aggregation of the calculated forecasts for each category within the lowest level of the first dimension, and wherein the creating of the dummy category and determining the difference provides for the forecasting to implement.

Claim 14 of the instant application:
A system for providing a forecast, the system comprising: a database storing data at a lowest level in a storage medium; and 
a processing unit of a computer for executing: a forecaster that calculates a first forecast at a level in a first dimension that is higher than the lowest level in the database and that calculates a forecast for a category within the lowest level in the first dimension; 
another forecaster that calculates a second forecast based upon an aggregation of a calculated forecast for a category within the lowest level in the first dimension; 
creating a dummy category including a new category at the lowest level in the first dimension; and a difference determiner that determines a difference between the first forecast and the second forecast.

Claim 1 Patent ‘659:
A method for providing a forecast, the method comprising: 
providing a multi-dimensional database storing data at a lowest level in a first dimension;
executing a processing unit of a computer for: calculating a first forecast at a level that is higher than the lowest level of the first dimension in the multi-dimensional database; 
calculating a forecast for each category within the lowest level of the first dimension; 
calculating a second forecast at the level that is higher than the lowest level of the first dimension in the multi-dimensional database, the second forecast for any given category being within the level that is higher than the lowest level of the first dimension in the multi-dimensional database, based upon an aggregation of at least one value in at least one category  within the lowest level of the first dimension; and 
determining a difference between the first forecast and the second forecast; creating a dummy category including a new category at the lowest level of the first dimension; and 
storing the difference in the dummy category at the lowest level of the first dimension.

Claim 14 Patent ‘659:
A system for providing a forecast, the system comprising: a database storing multi-dimensional database storing data at a lowest level; and 
a processing unit of a computer for executing: 
a forecaster that calculates a first forecast at a level in a first dimension that is higher than the lowest level in the multi-dimensional database and that calculates a forecast for a category within the lowest level in the first dimension; 
another forecaster that calculates a second forecast at the level that is higher than the lowest level of the first dimension in the multi-dimensional database, the second forecast for any given category being within the level that is higher than the lowest level of the first dimension in the multi-dimensional database, based upon an aggregation of at least one value in at least one category within the lowest level in the first dimension; 
a processor that creates a dummy category including a new category at the lowest level in the first dimension; and 
a difference determiner that determines a difference between the first forecast and the second forecast and that stores the difference in the dummy category at the lowest level in the first dimension of the multi-dimensional database.

	The following claims are directly correlated reciting the same subject matter.
Instant Application
Patent ‘679
Claim 3 
Claim 3
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19
Claim 19
Claim 20
Claim 20


The Patent recites at Claim 1 providing a multi-dimensional database storing data at a lowest level in a first dimension and calculating a second forecast at the level that is higher than the lowest level of the first dimension in the multi-dimensional database, the second forecast for any given category being within the level that is higher than the lowest level of the first dimension in the multi-dimensional database, based upon an aggregation of at least one value in at least one category  within the lowest level of the first dimension. The instant application does not recite the above limitations. However, it would have been obvious to one of ordinary skill in the art to modify the instant application to include the above limitations in order to provide a more accurate and faster processing of data utilizing OLAP databases
The Patent at Claim 14 recites a database storing multi-dimensional database storing data at a lowest level and another forecaster that calculates a second forecast at the level that is higher than the lowest level of the first dimension in the multi-dimensional database, the second forecast for any given category being within the level that is higher than the lowest level of the first dimension in the multi-dimensional database, based upon an aggregation of at least one value in at least one category within the lowest level in the first dimension. The instant application does not recite the above limitations. However, it would have been obvious to one of ordinary skill in the art to modify the instant application to include the above limitations in order to provide a more accurate and faster processing of data utilizing OLAP databases.

Claim Objection
Claim 2 is objected to for the following informality. Claim 2 recites, “wherein the creating of the dummy category and determining the difference provides for the forecasting to implement.” Is Applicant intent to claim determining a difference and creating a dummy category facilitates the implementing of the forecast? Claim 14 is objected to under the same rationale.
Claim 3 is objected to for the following informality. Claim 3 recites, “further comprising forecasting a prediction to implement from the determining the difference and the creating the dummy category,” at lines 3-4. Is Applicant intent to claim determining a difference and creating a dummy category facilitates the implementing of the forecast?
	Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20  is rejected under 35 U.S.C. 112, (b)/second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 7 recites, “the calculated forecasts” at line 6. There is insufficient antecedent basis for the limitation in the claim.
Claim 9 recites, “a first forecast” at line 1. There is insufficient antecedent basis for the limitation in the claim.
Claim 10 recites, “ the calculated forecasts” at line  8. There is insufficient antecedent basis for the limitation in the claim.
Claim 16 recites, “ the calculated forecasts” at line 2. There is insufficient antecedent basis for the limitation in the claim.

Claim 1 recites, “ …aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension; determining a difference between the first forecast and the second forecast…” at lines 8-11. It is unclear as to how the second forecast is determined. For instance, the claim recites aggregating a second forecast that has not been determined. For purposes of examination Examiner interprets a second forecast as ‘a forecast’ recited in the claim. Claims 2-13 are rejected based on their dependency on Claim 1.  Claims 7, 10 and 20 are rejected under the same rationale in relation to “aggregating a fourth forecast…”
Claim 1 recites, “creating a dummy category including a new category at the lowest level of the first dimension to generate the forecast,” at lines 12-13. It is not clear as to how creating the dummy category generates the forecast. There is no further action in the claim regarding forecasting once the dummy category is created (e.g. storing data in the dummy category to facilitate forecasting). 
Claim 8 recites, “further comprising forecasting a prediction to implement in a predetermined method or product from the determining the difference and the creating the dummy category” at lines 13-14. Examiner is unclear as to what the predetermined method or product is referring to. 
Claim 14 recites, “ a database storing data at a lowest level in a storage medium,” at line 2. It is unclear as to how the database is storing data in a storage medium. For purposes of examination, Examiner interprets this as storing data in the lowest level of the database. Claims 15-20 are rejected based on their dependency on Claim 14. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
calculating a first forecast at a level that is higher than a lowest level in a first dimension in a database; 
calculating a forecast for each category within the lowest level of the first dimension;
aggregating a second forecast across a category at the lowest level of the first dimension based upon an aggregation of the calculated forecast for the category within the lowest level of the first dimension;
determining a difference between the first forecast and the second forecast; and
creating a dummy category including a new category at the lowest level of the first dimension to generate a forecast.
The limitation under its broadest reasonable interpretation covers Mental Processes related to observation and evaluation of data but for recitation of a processor. For example, calculating a first and second forecast can be done by a human using pen and paper and stored in a database. The claim also encompasses Mathematical Concepts related to mathematical calculations such as used in forecasting.  Accordingly, the claim recites an abstract idea. 
Independent Claim 14 substantially recite the subject matter of Claim 1 and include the abstract ideas identified above. The dependent claims encompass the same abstract ideas. For instance, Claim 2 is directed to  aggregating of the second forecast, Claim 3 is directed to OLAP, Claim 4 is directed to aggregation, Claim 5 is directed type of forecast, Claim 6 is directed to databases stores, Claim 7 calculator  forecasting, Claim 8 is directed to calculating forecast for the category, Claim 9 is directed to aggregating a first forecast across a category, Claim 10 is directed to adding a dummy category, Claim 11 is directed to updating the dummy category, Claim 12 is directed to calculating a forecast and Claim 13 is directed to aggregating the second forecast. Claim 15 is directed a forecaster calculating a forecast, claim 16 is directed to a second forecast, Claim 17 is directed to an Online Analytical processing cube, Claim 18 is directed to another forecaster, Claim 19 is directed datastores and Claim 20 is directed to a third forecast. Thus, the dependent claims further limit the abstract concepts found in the independent claims.
The judicial exceptions are not integrated into a practical application. Claim 1 recites the additional elements of a processor and Claim 14 recites the additional elements of a database and a processing unit of a computer for performing the calculating a first forecast, calculating a forecast for each category, aggregating a second forecast, determining a difference between forecasts and creating a dummy category. These are generic computer elements performing generic computer functionality. For instance, the steps of calculating a forecast, aggregating forecasts and determining a difference between forecasts involves analyzing data and mathematical operations. The steps of creating a dummy category involves manipulation of a data within a database; however, nothing is done with the dummy category created in claim 1 (e.g. storing difference value or performing the final forecast). Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer components (e.g. a processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component (e.g. a processor). Therefore, the additional elements do not integrate the abstract ideas into a practical application because it does not impose meaningful limits on practicing the abstract idea. Therefore, the claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite the additional elements of a processor of a computer and a database for performing the above steps.  As stated above, the additional elements are considered generic computer components performing generic computer functions that amount to no more than instructions to implement the judicial exception. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The dependent claims when analyzed both individually and in combination are also held to be ineligible for the same reason above and the additional recited limitations fail to establish that the claims are not directed to an abstract. The additional limitations of the dependent claims when considered individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. 
Therefore, Claims 1-20 claim are not patent eligible.  

Conclusion

	The prior art made of record and not relied upon is considered relevant but not applied:
Kootale (US 2003/0093284) discloses a multidimensional database including product demand forecasts, aggregating demand at hierarchical levels and determining variances between values.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Renae Feacher whose telephone number is 571-270-5485.  The Examiner can normally be reached Monday-Friday, 9:00 am - 5:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Eric Stamber can be reached at 571-272-6724.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
/Renae Feacher/
Primary Examiner, Art Unit 3683